Judgment modified by reducing the amount the defendants are directed to pay by the sum of $2,409.71, with interest of $884.73, which was allowed by the courts below as attorneys' fees and expenses in the patent litigation (Leach Co. v. AmericanLocomotive Co., 278 N.Y. 471; Strelitzer v. Schnaier,135 App. Div. 384, *Page 1052 139 App. Div. 901, 204 N.Y. 560; see, also, Manko v. Cityof Buffalo, 296 N.Y. 905), and as so modified affirmed, without costs.
Concur: LOUGHRAN, Ch. J., DESMOND, THACHER, DYE and FULD, JJ. Taking no part: LEWIS and CONWAY, JJ.